                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                        4:18CR3034

      vs.
                                                          ORDER
JOSHUA Z. DORTCH,

                     Defendant.


      Defendant’s appointed counsel has moved to withdraw, (Filing No. 193),
because the defendant wishes to terminate counsel’s representation in this
matter. The reasons cited are substantially the same as those previously and
repeatedly raised and rejected by the undersigned magistrate judge.

      Dortch has a right to either be represented by counsel or to represent
himself. He does not have the absolute right to appointed counsel of his own
choosing. Carey v. State of Minn., 767 F.2d 440, 441 (8th Cir. 1985). And Dortch
does not have the right to a substitution of his current appointed counsel where,
as here, there is nothing of record to support Dortch’s claim that his counsel is
not adequately and zealously representing Dortch’s interests.

      Accordingly,

       IT IS ORDERED that defense counsel’s motion to withdraw, (Filing No.
193), is denied.

      November 6, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
